983 So. 2d 708 (2008)
William G. WITT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-41.
District Court of Appeal of Florida, Fifth District.
June 6, 2008.
Daniel S. Ciener and Terry L. Locy, of Law Firm of Daniel S. Ciener, Merritt Island, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
LAWSON, J.
William Witt appeals the sentences entered against him after his violation of probation. He argues that his allocution rights were violated because the court never gave him an opportunity to speak or present evidence at the sentencing hearing. The State concedes error and the record reveals that Witt never had an opportunity to offer evidence or make a statement to the court, as required by Florida Rule of Criminal Procedure 3.720. Accordingly, we reverse Witt's sentences and remand for a new sentencing hearing.
REVERSED AND REMANDED.
PALMER, C.J., and EVANDER, J., concur.